Name: Council Implementing Decision 2012/478/CFSP of 16Ã August 2012 implementing Decision 2011/782/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: 2012-08-17

 17.8.2012 EN Official Journal of the European Union L 219/21 COUNCIL IMPLEMENTING DECISION 2012/478/CFSP of 16 August 2012 implementing Decision 2011/782/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to Decision 2011/782/CFSP (1), and in particular Article 21(1) thereof, Whereas: (1) On 1 December 2011, the Council adopted Decision 2011/782/CFSP. (2) An additional entity should be included in the list of persons and entities subject to restrictive measures set out in Annex I to Decision 2011/782/CFSP, HAS ADOPTED THIS DECISION: Article 1 The entity listed in the Annex to this Decision shall be added to the list set out in Annex I to Decision 2011/782/CFSP. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 16 August 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 319, 2.12.2011, p. 56. ANNEX ENTITY REFERRED TO IN ARTICLE 1 Entity Name Identifying information Reasons Date of listing 1. Drex Technologies Holding S.A. Registered in Luxembourg under number B77616, formerly established at the following address: 17, rue Beaumont L-1219 Luxembourg. The beneficial owner of Drex Technologies Holding S.A. is Rami Makhlouf, who is listed under EU sanctions for providing financial support to the Syrian regime. 16.8.2012